



SABRE CORPORATION
2019 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF EXECUTIVE STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Options)
THIS AGREEMENT, including any special terms and conditions in the appendix
attached hereto (the “Agreement”), is made as of this ###GRANT DATE### between
Sabre Corporation (the “Company”) and ###PARTICIPANT NAME### (the
“Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2019 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company or its Subsidiaries and Affiliates, who are largely responsible for the
management, growth, and protection of the business of the Company, with
incentives and rewards to encourage them to continue in the service of the
Company or its Subsidiaries and Affiliates;
WHEREAS, Section 7 of the Plan provides for the Grant to Participants of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.
Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK Option (the “Option”) with respect to ###NUMBER OF
OPTIONS### shares of Common Stock of the Company.

2.
Grant Date. The grant date of the Options is ###GRANT DATE### (the “Grant
Date”).

3.
Exercise Price; Exercisability. The exercise price of each share of Common Stock
underlying the Option hereby granted is ###GRANT PRICE### (the “Exercise
Price”).

4.
Vesting of Options. The Option shall become vested and exercisable as follows:
25% shall vest on the one year anniversary of the grant date, and the remainder
shall vest in equal installments of 6.25% at the end of each successive three
month period following the one-year anniversary, until 100% of the Options are
fully vested (each such date a “Vesting Date”); provided that the Participant
remains continuously employed by the Company through each applicable Vesting
Date except as provided in Sections 3(c) and 3(d) hereof.

(a)
In the event the Participant’s Employment terminates for any reason other than
in respect of a Qualifying Termination following a Change in Control, such
unvested Options will be immediately forfeited as of such termination of
Employment.



1

--------------------------------------------------------------------------------




(b)
In the event of a Qualifying Termination during the one-year period following a
Change in Control, the Option shall immediately vest in full and become
exercisable as of the date of such Qualifying Termination following a Change in
Control.

5.
Manner of Exercise. The Option shall be exercised by delivery of an electronic
or physical written notice to the Secretary of the Company, or such other form
as permitted by the Committee from time to time and communicated to the
Participant (the “Exercise Notice”), which shall state the election to exercise
the Option, specify the number of shares of Common Stock with respect to which
the Option is being exercised, and such other representations and agreements as
may be required by the Committee pursuant to the provisions of the Plan. The
Exercise Notice shall include payment in cash for an amount equal to the
Exercise Price multiplied by the number of shares of Common Stock specified in
such Exercise Notice. Such payment may be made in (i) cash; or in the
Committee’s sole discretion, (ii) shares of Common Stock (that the Participant
has owned for at least one (1) year) having a Fair Market Value equal to the
Exercise Price; (iii) a combination of cash and shares provided that such shares
have been held by the Participant for at least one (1) year prior to such
exercise; or (iv) through a broker assisted exercise, but only to the extent
such right or the utilization of such right would not cause the Option to be
subject to Section 409A of the Code and to the extent the use of net-physical
settlement is permitted by, and is in compliance with applicable law. The
partial exercise of the Option, alone, shall not cause the expiration,
termination or cancellation of the remaining portion of the Option.

6.
Expiration of Options. The Participant’s Option, or portion thereof, which has
not become exercisable shall expire on the date the Participant’s Employment is
terminated for any reason. The Participant’s Option(s), or any portion thereof,
which have become exercisable on or before the date the Participant’s Employment
is terminated (or that become exercisable as a result of such termination) shall
expire on the earlier of (i) the commencement of business on the date the
Participant’s Employment is terminated for Cause; (ii) ninety (90) days after
the date the Participant’s Employment is terminated for any reason other than
Cause, death or Disability; (iii) one year after the date the Participant’s
Employment is terminated by reason of death or Disability; or (iv) the tenth
(10th) anniversary of the Grant Date for such Option(s). All Options, whether
vested or unvested, that have not sooner expired shall expire no later than the
tenth (10th) anniversary of the Grant Date.



2



--------------------------------------------------------------------------------




7.
Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the Options until the date of issuance to the Participant of a certificate or
other evidence of ownership representing such shares of Common Stock in
settlement thereof. For purposes of clarification, the Participant shall not
have any voting or dividend rights with respect to the shares of Common Stock
underlying the Options prior to the applicable Settlement Date.

8.
Transferability. Subject to any exceptions set forth in the Plan, until such
time as the Options are settled in accordance with Section 4, the Options or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the Options will be forfeited by the
Participant and all of the Participant’s rights to such Options shall
immediately terminate without any payment or consideration from the Company.

9.
Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

10.
Taxes. The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Options,
including, but not limited to, the grant, vesting or exericse of the Options,
the subsequent sale of shares of Common Stock acquired pursuant to such exercise
and the receipt of any dividends and/or dividend equivalent; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Options to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


3



--------------------------------------------------------------------------------




In this regard, the Participant authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding from
proceeds of the sale of shares of Common Stock acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization) without
further consent
The Company may withhold or account for Tax-Related Items by considering maximum
applicable rates, in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.
Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.
11.
Construction of Agreement. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

12.
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party hereto upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.





4



--------------------------------------------------------------------------------




13.
No Special Employment Rights; No Right to Award. Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his Employment by or service to the Company or the Employer or
interfere in any way with the right of the Company or the Employer at any time
to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the Options. The rights or opportunity granted to the Participant on
the making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.

14.
Data Privacy.

(a)
The Participant hereby acknowledges that he or she has been notified of the
processing of the Participant’s personal data by or on behalf of the Company,
the Employer and/or any Subsidiary or Affiliates as described in this Agreement
and any other Award grant materials (the “Personal Data”) and, if employed by a
European and/or UK affiliate of the Company, has received a Privacy Notice
provided by or on behalf of the Employer explaining how his/her Personal Data
has been collected and will be used including for the purposes of the grant of
Awards. Where applicable for other Participants based outside Europe and/or the
UK, the Participant hereby consents to the processing of his/her Personal Data
as described in this Agreement and any other Award grant materials. As regards
the processing of the Participant’s Personal Data in connection with the Plan
and this Agreement, the Participant understands that the Company is the data
controller of the Participant’s Personal Data (as defined under applicable
European/UK data protection laws).



(b)
Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about the Participant for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
The Participant understands that this Personal Data may include, without
limitation, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company or its
Subsidiaries or Affiliates, details of all Awards or any other entitlement to
shares of stock or equivalent benefits awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor. The legal basis for the
processing of the Participant’s Personal Data is to comply with the Company’s
contractual obligations to the Participant and also to comply with its legal
obligations as set out in the Privacy Notice. Where applicable for Participants
employed outside Europe/the UK, the Participants hereby consent to the use of
the Personal Data for these purposes.



5



--------------------------------------------------------------------------------




(c)
Stock Plan Administration Service Providers. The Participant understands that
the Company transfers the Participant’s Personal Data, or parts thereof, to
Morgan Stanley Smith Barney (and its affiliated companies), an independent
service provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s
Personal Data with such different service provider that serves the Company in a
similar manner. The Participant understands and acknowledges that the Company’s
service provider will open an account for the Participant to receive and trade
shares of Common Stock acquired under the Plan and that the Participant will be
asked to agree on separate terms and data processing practices with the service
provider, which is a condition of the Participant’s ability to participate in
the Plan.

(d)
International Data Transfers. The Participant understands that the Company and,
as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as the Company’s service
providers, are based in the United States. If the Participant is located outside
the United States, the Participant understands and acknowledges that the
Participant’s country has enacted data privacy laws that are different from the
laws of the United States. The Participant acknowledges that the Personal Data
may be transferred to recipients in the member states of the European Economic
Area, the UK and other countries that may not be deemed to have “adequate” data
protection laws, such as the United States, which has less stringent data
privacy laws and protections than those in the country of the Participant’s
residence. Further, the Participant acknowledges and understands that the
transfer of the Personal Data to the Company, or to any third parties, is
necessary for the Participant’s participation in the Plan. The Company’s legal
basis for the transfer of the Participant’s Personal Data is to comply with the
Company’s contractual obligations to the Participant.

(e)
Data Retention. The Participant understands that the Company will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or to comply
with legal or regulatory obligations, including under tax and securities laws.
In the latter case, the Participant understands and acknowledges that the
Company’s legal basis for the processing of the Participant’s Personal Data
would be compliance with the relevant laws or regulations or the pursuant by the
Company of respective legitimate interests not outweighed by the Participant’s
interests, rights or freedoms. When the Company no longer needs the
Participant’s Personal Data for any of the above purposes, the Participant
understands the Company will remove it from its systems.









6



--------------------------------------------------------------------------------




(f)
Data Subject Rights. The Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Company holds about the Participant and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, do not
prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Company to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and to (vi) request
portability of the Participant’s Personal Data that the Participant has actively
or passively provided to the Company (which does not include data derived or
inferred from the collected data), where the processing of such Personal Data is
based on consent or the Participant’s employment and is carried out by automated
means. The Participant further acknowledges that the exercise of such rights are
subject to the limitations and exemptions under applicable data protection laws
and that any request to restrict or delete the Personal Data may affect the
Participant’s ability to exercise or realize benefits from the Award, and the
Participant’s ability to participate in the Plan. In case of concerns, the
Participant understands that the Participant may also have the right to lodge a
complaint with the competent local data protection authority. To exercise these
rights, the Participant may contact the Company’s Data Privacy Officer.

15.
Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.













7



--------------------------------------------------------------------------------




16.
Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of the Options (whether vested or unvested) and/or require repayment
of any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the
Options in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any of its Subsidiaries or Affiliates, and by
accepting the Options pursuant to the Plan and this Agreement, Participant
authorizes such clawback and agrees to comply with any Company request or demand
for such recoupment.

17.
Policy Against Insider Trading. By accepting this grant of Options, the
Participant acknowledges that the Participant is bound by all the terms and
conditions of the Company’s insider trading policy as may be in effect from time
to time. The Participant further acknowledges that the Participant may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the shares of Common Stock are listed and in applicable
jurisdictions, including the United States, the Participant’s country and the
designated broker’s country, which may affect the Participant’s ability to
accept, acquire, sell or otherwise dispose of shares of Common Stock, rights to
shares of Common Stock (e.g., Options) or rights linked to the value of shares
of Common Stock under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before the Participant possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy as
may be in effect from time to time. The Participant acknowledges that it is the
Participant’s responsibility to comply with any applicable restrictions, and the
Participant should speak to his or her personal advisor on this matter.



8



--------------------------------------------------------------------------------






18.
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.

19.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

20.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

21.
Venue. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted only in the
courts of Tarrant County, Texas, or the federal courts for the Northern District
of Texas, and no other courts where the grant of this Award is made and/or to be
performed.

22.
Nature of Grant. In accepting the Options, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Options is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of Options,
or benefits in lieu of Options, even if Options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;


9



--------------------------------------------------------------------------------




(e)the Options and any shares of Common Stock acquired under the Plan, and the
income from and value of the same, are not intended to replace any pension
rights or compensation;
(f)the Options and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the Options is
unknown, indeterminable, and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Options resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(i)for purposes of the Options, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the Options under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of his or her Option grant (including
whether the Participant may still be considered to be providing services while
on a leave of absence);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Options and the benefits evidenced by this Agreement do not create any
entitlement to have the Options or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(k)unless otherwise agreed with the Company, the Options and any shares of
Common Stock acquired under the Plan and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of a Subsidiary or Affiliate; and


10



--------------------------------------------------------------------------------




(l)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the Options and the shares of Common Stock subject to the Options, and the
income from and value of same, are not part of normal or expected compensation
or salary for any purpose; and
(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Options
or of any amounts due to the Participant pursuant to the settlement of the
Options or the subsequent sale of any shares of Common Stock acquired upon
settlement.
23.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

24.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the Options prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

25.
Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for the Participant’s country (the “Appendix”). Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.



11



--------------------------------------------------------------------------------






26.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

27.
Language. The Participant acknowledges that he or she proficient in the English
language, or has consulted with an advisor who is sufficiently proficient, so as
to allow the Participant to understand the terms and conditions of this
Agreement. If the Participant has received this Agreement, or any other document
related to the Options and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

28.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Options and
on any shares of Common Stock acquired upon vesting/settlement of the Options,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

29.
Participant Acknowledgment. By the Participant’s electronic acceptance of this
Agreement, the Participant hereby acknowledges receipt of a copy of the Plan and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement. The Participant further acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement shall be final and conclusive. The Participant
acknowledges that there may be adverse tax consequences upon vesting/settlement
of the Options or disposition of the underlying shares of Common Stock and that
the Participant should consult a tax advisor prior to such vesting or
disposition. Finally, the Participant acknowledges that the Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to accepting this Agreement and fully
understands all provisions of the Plan and this Agreement.



12



--------------------------------------------------------------------------------






APPENDIX TO
SABRE CORPORATION
2019 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT



Terms and Conditions
This Appendix includes special terms and conditions that govern the Options
granted to the Participant if the Participant resides in the countries listed
herein. These terms and conditions are in addition to, or, if so indicated, in
place of, the terms and conditions set forth in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, transfers employment and/or
residency after the Grant Date, or is considered a resident of another country
for local law purposes, the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement (of which this Appendix is a part) and the Plan.
ARGENTINA
Nature of Grant. This provision supplements Section 20 of the Agreement:
In accepting the grant of the Options, the Participant acknowledges and agrees
that the grant of the Options is made by the Company (not the Employer) in its
sole discretion and that the value of any Options or shares of Common Stock
acquired under the Plan shall not constitute salary or wages for any purpose
under Argentine labor law, including the calculation of (i) any labor benefits
including, but not limited to, vacation pay, thirteenth salary, compensation in
lieu of notice, annual bonus, disability, and leave of absence payments, or (ii)
any termination or severance indemnities.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, the
Participant acknowledges and agrees that such benefits shall not accrue more
frequently than on an annual basis.
Securities Law Information. Neither the Options nor the underlying shares of
Common Stock are publicly offered or listed on any stock exchange in Argentina.
The offer is private and not subject to the supervision of any Argentine
governmental authority.




13



--------------------------------------------------------------------------------




AUSTRALIA
Australian Offer Document. The grant of the Options is intended to comply with
the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC
Class Order 14/1000. Additional details are set forth in the Offer Document
distributed along with this Agreement.
Tax Information. Subdivision 83A-C of the Income Tax Assessment Act, 1997,
applies to Options granted under the Plan, such that the Options are intended to
be subject to deferred taxation.
AUSTRIA
There are no country-specific provisions.
BARBADOS
Form of Settlement. Notwithstanding Sections 1 and 4 of the Agreement, due to
regulatory requirements in Barbados, the grant of the Options does not provide
any right for the Participant to receive shares of Common Stock upon settlement
of the Options and settlement of any Options granted hereunder will be made in
the form of a cash payment payable through local payroll.
The Company reserves the right to provide the Participant with alternative
methods of settlement depending on the development of local law.
BELGIUM
There are no country-specific provisions.
BRAZIL
Compliance with the Law. By accepting the Options, the Participant acknowledges
his or her agreement to comply with applicable Brazilian laws and to pay any and
all applicable Tax-Related Items.
Nature of Grant. This provision supplements Section 20 of the Agreement:
By accepting the Options, the Participant agrees that (i) the Participant is
making an investment decision, (ii) shares of Common Stock will be issued to the
Participant only if the vesting conditions are met and any necessary services
are rendered by the Participant over the vesting period, and (iii) the value of
the underlying shares of Common Stock is not fixed and may increase or decrease
over the vesting and holding periods without compensation to the Participant.


14



--------------------------------------------------------------------------------






CANADA
Settlement. The following provision supplements Section 4 of the Agreement:
Notwithstanding any discretion contained in Section 7 of the Plan to the
contrary, the Options shall be settled in shares of Common Stock only.
Termination of Employment. The following provision replaces Section 20(i) of the
Agreement:
(i) in the event of a termination of the Participant’s Employment or service
relationship (whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, the Participant’s right
to vest in the Options under the Plan will terminate effective as of the earlier
of (a) the date upon which the Participant ceases to provide services, or (b)
the date upon which the Participant receives a notice of termination, and will
not be extended by any notice period (e.g., active services would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the Option grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);
Securities Law Information. The Participant may not be permitted to sell or
otherwise dispose of the shares of Common Stock acquired upon settlement of the
Options within Canada. The Participant may only be permitted to sell or dispose
of any shares of Common Stock acquired under the Plan if such sale or disposal
takes place outside Canada on the facilities on which such shares of Common
Stock are traded (i.e., on the NASDAQ).
CHILE
Securities Law Information. The offer of Options constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer of Options is
made subject to general ruling N° 336 of the Chilean Commission for the
Financial Market (“CMF”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the CMF, and,
therefore, such securities are not subject to oversight of the CMF. Given that
the Options are not registered in Chile, the Company is not required to provide
public information about the Options or the shares of Common Stock in Chile.
Unless the Options and/or the shares of Common Stock are registered with the
CMF, a public offering of such securities cannot be made in Chile.


15



--------------------------------------------------------------------------------






Esta oferta de Unidades de Acciones Restringidas (“Option”) constituye una
oferta privada de valores en Chile y se inicia en la Fecha de la Oferta. Esta
oferta de Option se acoge a las disposiciones de la Norma de Carácter General Nº
336 (“NCG 336”) de la Comisión para el Mercado Financiero de Chile (“CMF”). 
Esta oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta. Por tratarse los Option de valores no
registrados en Chile, no existe obligación por parte de la Compañía de entregar
en Chile información pública respecto de los Option o sus acciones. Estos
valores no podrán ser objeto de oferta pública en Chile mientras no sean
inscritos en el Registro de Valores correspondiente.
COLOMBIA
Nature of Grant. This provision supplements Section 20 of the Agreement:
The Participant acknowledges that, pursuant to Article 128 of the Colombian
Labor Code, the Options and related benefits do not constitute a component of
the Participant’s “salary” for any legal purpose. Therefore, the Options and
related benefits will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions and/or any
other labor-related amount which may be payable.
Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and, therefore, the shares of Common Stock may
not be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
COSTA RICA
There are no country-specific provisions.
DOMINICAN REPUBLIC
There are no country-specific provisions.
ECUADOR
There are no country-specific provisions.
FRANCE
Language Consent.  By accepting the Options, the Participant confirms having
read and understood this Appendix, the Agreement and the Plan, including all
terms and conditions included therein, which were provided in the English
language.  The Participant accepts the terms of these documents accordingly.


16



--------------------------------------------------------------------------------




En acceptant l’attribution, le Participant confirme avoir lu et compris cette
Annexe, le Contrat et le Plan, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.
GERMANY
There are no country-specific provisions.
GREECE
There are no country specific provisions.
HONG KONG
Form of Settlement. Notwithstanding any discretion contained in Section 7 of the
Plan or anything to the contrary in the Agreement, the Options are only payable
in shares of Common Stock.
Sale Restriction. Shares of Common Stock received at vesting are accepted as a
personal investment. In the event that the Options vest and shares of Common
Stock are issued to the Participant (or the Participant’s heirs) within six
months of the Grant Date, the Participant (or the Participant’s heirs) agree
that the shares of Common Stock will not be offered to the public or otherwise
disposed of prior to the six-month anniversary of the Grant Date.
Securities Law Information.  WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. The Participant should
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of this document, he or she should obtain independent
professional advice. Neither the grant of the Options nor the issuance of shares
of Common Stock upon vesting of the Options constitutes a public offering of
securities under Hong Kong law and are available only to employees of the
Company and its Subsidiaries and Affiliates.  The Agreement, including this
Appendix, the Plan and other incidental communication materials distributed in
connection with the Options (i) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, and (ii)
are intended only for the personal use of each eligible employee of the Company
or its Subsidiaries and Affiliates and may not be distributed to any other
person.
ICELAND
There are no country-specific provisions.
INDIA
There are no country-specific provisions.


17



--------------------------------------------------------------------------------






IRELAND
There are no country-specific provisions.
ISRAEL
Securities Law Information. The grant of the Options does not constitute a
public offering under the Securities Law, 1968.
ITALY
Data Privacy. This provision replaces Section 12 of the Agreement in its
entirety:
Pursuant to Section 13 of the Legislative Decree no. 196/2003, the Participant
understands that the Company and the Employer may hold certain personal
information about the Participant, including, the Participant’s name, home
address and telephone number, email address, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock or equivalent benefits awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of managing and administering the Plan.
The Participant also understands that providing the Company with the
Participant’s Data is necessary for the performance of the Plan and that the
Participant’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect the Participant’s
ability to participate in the Plan. The Controller of personal data processing
is Sabre Corporation, with registered offices at 3150 Sabre Drive, Southlake,
Texas 76092, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is Sabre Italia S.r.l. with registered
offices at Via Carlo Veneziani 56 cap, Rome, Italy. The Participant understands
that the Participant’s Data will not be publicized, but it may be transferred to
Morgan Stanley Smith Barney, banks, other financial institutions or brokers
and/or their agents involved in the management and administration of the Plan.
The Participant further understands that the Company and/or any Subsidiary or
Affiliate will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or any Subsidiary or Affiliate may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney or another third party with
whom the Participant may elect to deposit any shares acquired under the Plan.
Such recipients may receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan.


18



--------------------------------------------------------------------------------




The Participant understands that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete the
Participant’s Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan. In any
event, Data will be stored only for the time needed to fulfill the purposes
mentioned above.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable Italian data privacy laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside the European Economic Area, as
herein specified and pursuant to applicable Italian data privacy laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration and management of the Plan, which represents the
legal basis for the processing. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Participant has the right
to, including but not limited to, access, delete, update, ask for rectification
or erasure of the Participant’s Data and stop, for legitimate reason, the Data
processing. The Participant also understands that he or she has the right to
data portability and to lodge a complaint with the Italian supervisory
authority. Furthermore, the Participant is aware that the Participant’s Data
will not be used for direct marketing purposes. In addition, the Data provided
can be reviewed and questions or complaints can be addressed by contacting the
Participant’s human resources department.
Plan Document Acknowledgement. In accepting the Options, the Participant
acknowledges that he or she has received a copy of the Plan and this Agreement
and has reviewed the Plan and this Agreement, in their entirety and fully
understands and accepts all provisions of the Plan and this Agreement.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following sections of the Agreement: Sections 3, 4,
5, 8, 14, 18, 19, 20, and 24; and the Data Privacy section included in this
Appendix.
JAPAN
There are no country-specific provisions.








19



--------------------------------------------------------------------------------




KAZAKHSTAN
Securities Law Information. This offer is addressed only to certain eligible
employees in the form of the shares of Common Stock to be issued by the Company.
Neither the Plan nor the Agreement has been approved, nor do they need to be
approved, by the National Bank of Kazakhstan. This offer is intended only for
the original recipient and is not for general circulation in the Republic of
Kazakhstan.
LEBANON
Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Company or ones of its Subsidiaries or Affiliates.
MEXICO
Plan Document Acknowledgement
By accepting the Options, the Participant acknowledges that he or she has
received a copy of the Plan and the Agreement, including this Appendix, which
the Participant has reviewed. The Participant acknowledges further that he or
she accepts all the provisions of the Plan and the Agreement, including this
Appendix. The Participant also acknowledges that he or she has read and
specifically and expressly approves the terms and conditions set forth in
Section 20 (“Nature of Grant”) in the Agreement, which clearly provides as
follows:
(1)    The Participant’s participation in the Plan does not constitute an
acquired right;
(2)
The Plan and the Participant’s participation in it are offered by the Company on
a wholly discretionary basis;

(3)    The Participant’s participation in the Plan is voluntary; and
(4)
The Company and its Subsidiaries and Affiliates are not responsible for any
decrease in the value of any shares of Common Stock acquired at vesting and
settlement of the Options.

Labor Law Policy and Acknowledgment
By accepting the Options, the Participant expressly recognizes that the Company,
with registered offices at 3150 Sabre Drive, Southlake, Texas 76092, U.S.A., is
solely responsible for the administration of the Plan and that the Participant’s
participation in the Plan and acquisition of shares of Common Stock do not
constitute an employment relationship between the Participant and the Company
because the Participant is participating in the Plan on a wholly commercial
basis and his or her sole employer is Sabre Sociedad Tecnologica S.A. de C.V.
(“Sabre Mexico”), located at Boulevard Manuel Avila Camacho #40 Piso10, Colonia
Lomas de Chapultepec, Districto Federal, C.P., Mexico.


20



--------------------------------------------------------------------------------




Based on the foregoing, the Participant expressly recognizes that the Plan and
the benefits that he or she may derive from participating in the Plan do not
establish any rights between the Participant and Sabre Mexico, and do not form
part of the employment conditions and/or benefits provided by Sabre Mexico, and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Participant’s Employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation at any time without any liability to the
Participant.
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Company, and its Subsidiaries, branches, representative offices,
shareholders, directors, officers, employees, agents, or legal representatives
with respect to any claim that may arise.
Reconocimiento del Documento del Plan
Al aceptar las Unidades de Acciones Restringidas (Options, por sus siglas en
inglés), el Participante reconoce que ha recibido una copia del Plan y del
Acuerdo, con inclusión de este Apéndice, lo cual el Participante ha revisado. El
Participante reconoce, además, que acepta todas las disposiciones del Plan y del
Acuerdo, incluyendo este Apéndice. El Participante también reconoce que ha leído
y que concretamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 20 (“Naturaleza de la Subvención”) del Acuerdo, que
claramente dispone lo siguiente:
(1)
La participación del Participante en el Plan no constituye un derecho adquirido;

(2) El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía en su discrecionalidad total;
(3)    Que la participación del Participante en el Plan es voluntaria; y
(4)
La Compañía y sus Filiales y Afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas al conferir las Options.



21



--------------------------------------------------------------------------------




Política Laboral y Reconocimiento
Al aceptar las Options, el Participante expresamente reconoce que la Compañía,
con sus oficinas registradas y ubicadas en 3150 Sabre Drive, Southlake, Texas
76092, EE.UU., es la única responsable por la administración del Plan y que la
participación del Participante en el Plan y en su caso la adquisición de
acciones no constituyen una relación de trabajo entre el Participante y la
Compañía, ya que el Participante participa en el Plan en un marco totalmente
comercial y su único patrón es Sabre Sociedad Tecnologica S.A. de C.V. (“Sabre
Mexico”), ubicado en Boulevard Manuel Avila Camacho #40 Piso10, Colonia Lomas de
Chapultepec, Districto Federal, C.P., Mexico. Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar de la participación en el Plan no establecen derecho alguno entre el
Participante y el patrón, Sabre Mexico, y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Sabre Mexico, y que cualquier
modificación al Plan o su terminación no constituye un cambio o desmejora de los
términos y condiciones de la relación de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan se ha
resultado de una decisión unilateral y discrecional de la Compañía; por lo
tanto, la Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.
Finalmente, el Participante por este medio declara que no se reserva ninguna
derecho o acción en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a la Compañía, y sus filiales, oficinas de
representación, accionistas, directores, autoridades, empleados, agentes, o
representantes legales en relación con cualquier demanda que pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Securities Law Information. WARNING: This is an offer of Options which, upon
vesting and settlement in accordance with the terms of the Plan and the
Agreement, will be converted into shares of Common Stock. Shares of Common Stock
give the Participant a stake in the ownership of Sabre Corporation. The
Participant may receive a return if dividends are paid.
If Sabre Corporation runs into financial difficulties and is wound up, the
Participant will be paid only after all creditors and holders of preferred
shares have been paid. The Participant may lose some or all of his or her
investment.




New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the


22



--------------------------------------------------------------------------------




Participant may not be given all the information usually required. The
Participant will also have fewer other legal protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing.
Prior to the vesting and settlement of the Options, the Participant will not
have any rights of ownership (e.g., voting rights) with respect to the
underlying shares of Common Stock.
No interest in any Options may be transferred (legally or beneficially), sold,
pledged, hypothecated or encumbered.
The shares of Common Stock are quoted on the NASDAQ. This means that if the
Participant acquires shares of Common Stock under the Plan, the Participant may
be able to sell them on the NASDAQ if there are interested buyers. The
Participant may get less than he or she invested. The price will depend on the
demand for the shares of Common Stock.
The Participant also is hereby notified that the documents listed below are
available for review on the SEC website at www.sec.gov or the library section of
the Morgan Stanley Smith Barney website at www.stockplanconnect.com:
1.
Sabre Corporation’s most recent Annual Report (Form 10-K);



2.
Sabre Corporations’s most recent published financial statements (Form 10-Q or
10-K) and the auditor’s report on those financial statements;



3.
the Plan; and



4.
the Plan prospectus.



A copy of the above documents will be sent to the Participant free of charge on
written request being mailed to: Sabre Equity, Sabre Corporation, 3150 Sabre
Drive, Southlake, Texas 76092, United States of America.


PERU
Labor Law Acknowledgement. The following provision supplements Section 20 of the
Agreement:
By accepting the Options, the Participant acknowledges, understands and agrees
that the Options are being granted ex gratia to the Employee with the purpose of
rewarding him or her.




Securities Law Information. The offer of the Options is considered a private
offering in Peru and is therefore not subject to registration in Peru. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available by the Company. For more information
regarding the Company, please refer to the Company’s most recent annual report
on Form 10-K and quarterly report on Form 10-Q available at WWW.SEC.GOV.
POLAND
There are no country-specific provisions.


23



--------------------------------------------------------------------------------




PORTUGAL
Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and freely
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Língua.  Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no
Acordo.
RUSSIA
Sale Restriction. The Participant agrees that the Company is authorized, at its
discretion, to instruct its designated U.S. broker to assist with the sale of
the Participant’s shares of Common Stock issued upon the settlement of the
Options (on the Participant’s behalf pursuant to this authorization) should the
Company determine that such sale is necessary or advisable under local law. The
Participant expressly authorizes the Company’s designated U.S. broker to
complete the sale of such shares of Common Stock and acknowledges that the
Company’s designated U.S. broker is under no obligation to arrange for the sale
of the shares of Common Stock at any particular price. Upon the sale of the
shares of Common Stock, the Company agrees to pay the Participant the cash
proceeds from the sale of the shares of Common Stock, less any brokerage fees,
commissions or Tax-Related Items.
U.S. Transaction. The Participant understands that his or her acceptance of the
grant of Options results in a contract between the Participant and the Company
completed in the United States and that the Agreement is governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.
Data Privacy. The following provision supplements Section 12 of the Agreement
and to the extent inconsistent, the below language for Russia supersedes Section
12 of the Agreement:




The Participant understands and agrees that the Company may require the
Participant to complete and return a Consent to Processing of Personal Data form
(the “Consent”) to the Company. If a Consent is required by the Company but the
Participant fails to provide such Consent to the Company, the Participant
understands and agrees that the Company will not be able to administer or
maintain the Options or any other Awards. Therefore, the Participant understands
that refusing to complete any required Consent or withdrawing his or her consent
may affect the Participant’s ability to participate in the Plan. For more
information on any required Consent or withdrawal of consent, the Participant
understands he or she may contact the U.S. human resources representative.
Securities Law Information. The Employer is not in any way involved in the offer
of Options or administration of the Plan. These materials do not constitute
advertising or an offering of securities in Russia, nor do they constitute
placement of the shares of Common Stock in Russia. Any shares of Common Stock
issued pursuant to the Options shall be delivered to the Participant through a
brokerage account in the U.S. The Participant may hold shares of Common Stock in


24



--------------------------------------------------------------------------------




the Participant’s brokerage account in the US; however, in no event will shares
of Common Stock issued to the Participant and/or share certificates or other
instruments be delivered to the Participant in Russia. The issuance of shares of
Common Stock pursuant to the Options described herein has not and will not be
registered in Russia and hence, the shares of Common Stock described herein may
not be admitted or used for offering, placement or public circulation in Russia.
Accordingly, the Participant is not permitted to make any public advertising or
announcements regarding the Options or shares of Common Stock in Russia, or
promote these shares of Common Stock to other Russian legal entities or
individuals, and the Participant is not permitted to sell or otherwise dispose
of shares of Common Stock directly to other Russian legal entities or
individuals. The Participant is permitted to sell shares of Common Stock only on
the NASDAQ and only through a U.S. broker.
SINGAPORE
Restrictions on Sale and Transferability. The Participant hereby agrees that any
shares of Common Stock acquired pursuant to the Options will not be offered for
sale in Singapore prior to the six-month anniversary of the Grant Date, unless
such sale or offer is made pursuant to the exemption under Part XIII Division I
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information.  The grant of the Options is being made in reliance
on section 273(1)(f) of the SFA, on which basis it is exempt from the prospectus
and registration requirements under the SFA, and is not made to the Participant
with a view to the Options or underlying shares of Common Stock being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.






SOUTH AFRICA
Responsibility for Taxes. The following provision supplements Section 8 of the
Agreement:
By accepting the Options, the Participant agrees to immediately notify the
Employer of the amount of any gain realized upon vesting of the Options. If the
Participant does not inform the Employer of the sale, transfer or other
disposition of shares of Common Stock acquired under the Plan and the Employer
is subject to penalties or interest as a result of not being able to withhold
Tax-Related Items, the Employer may recover any such penalty and interest
amounts from the Participant. In addition, if the Participant fails to advise
the Employer of the gain realized upon vesting of the Options, then he or she
may be liable for a fine. The Participant will be responsible for paying the
difference between the actual Tax-Related Items liability and the amount
withheld.
Securities Law Information. Neither the Options nor the underlying shares of
Common Stock shall be publicly offered or listed on any stock exchange in South
Africa. The offer is intended to be private pursuant to Section 96(1)(g)(ii) of
the Companies Act, 71 of 2008 and is not subject to the supervision of any South
African governmental authority.


25



--------------------------------------------------------------------------------




SPAIN
Nature of Grant.  The following section supplements Section 20 of the Agreement:
In accepting the grant of the Options, the Participant acknowledges that he or
she consents to participation in the Plan and has received a copy of the Plan.
The Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant the Options under the Plan to
individuals who may be employees of the Company or a Subsidiary or Affiliate
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any Subsidiary or Affiliate over and above the
specific terms provided in the Plan and Agreement. Consequently, the Participant
understands that the Options are granted on the assumption and condition that
the Options and the shares of Common Stock issued upon settlement shall not
become a part of any employment contract (either with the Company or any
Subsidiary or Affiliate) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever.




Further, the Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Options will be
cancelled without entitlement to any shares of Common Stock if the Participant
ceases to be a Participant for any reason, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Company, in its sole discretion, shall determine the date
when the Participant’s status as a Participant has terminated for purposes of
the Options.
In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Options shall be null and void.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
with respect to the Options. No public offering prospectus has been, nor will it
be registered with the Comisión Nacional del Mercado de Valores (Spanish
Securities Exchange Commission) (“CNMV”). Neither the Plan nor the Agreement
constitute a public offering prospectus and they have not been, nor will they
be, registered with the CNMV.
SWEDEN
There are no country-specific provisions.


26



--------------------------------------------------------------------------------




SWITZERLAND
Securities Law Information. The offering of the Plan is considered a private
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Plan
(i) constitutes a prospectus as such term is understood pursuant to article 652a
of the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland, or (iii) have been or will be filed
with, approved or supervised by any Swiss regulatory authority, including the
Swiss Financial Market Supervisory Authority.
THAILAND
There are no country-specific provisions.
UNITED ARAB EMIRATES
Securities Law Information. The Agreement and the Plan and other incidental
communication materials concerning the Options are intended for distribution
only to employees of the Company or its Subsidiaries or Affiliates.  The Dubai
Technology and Media Free Zone Authority, Emirates Securities and Commodities
Authority and/or the Central Bank has no responsibility for reviewing or
verifying any documents in connection with the Options.  Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved these
communications nor taken steps to verify the information set out in them, and
have no responsibility for them.
Further, the shares of Common Stock underlying the Options may be illiquid
and/or subject to restrictions on their resale.  The Participant should conduct
his or her own due diligence on the Options and the shares of Common Stock.  If
the Participant is in any doubt about any of the contents of the grant or other
incidental documents, the Participant should obtain independent professional
advice.
UNITED KINGDOM
Taxes. Without limitation to Section 8 of the Agreement, the Participant agrees
that the Participant is liable for all Tax-Related Items and hereby covenants to
pay all such Tax-Related Items as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC on the Participant’s behalf (or any other tax authority or any other
relevant authority).


27



--------------------------------------------------------------------------------






Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In such
case, if the amount of any income tax due is not collected from or paid by the
Participant within 90 days of the end of the UK tax year in which an event
giving rise to the indemnification described above occurs, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The Participant acknowledges that he or she will be responsible for
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer (as
applicable) for the value of any employee NICs due on this additional benefit,
which the Company and/or the Employer may recover from the Participant by any of
the means referred to in Section 8 of the Agreement.
URUGUAY
There are no country-specific provisions.
 






28

